CANPLATS RESOURCES CORPORATION Management Discussion & Analysis For the Year Ended July 31, 2008 This Management Discussion and Analysis (“MD&A”) provides a detailed analysis of our business and compares our 2008 audited financial results with those of the previous two years and is prepared as of November 20, 2008. In order to better understand the MD&A, it should be read in conjunction with these financial statements and related notes.We prepare and file with various Canadian regulatory authorities our consolidated financial statements and MD&A in Canadian dollars and in accordance with Canadian generally accepted accounting principles (“GAAP”). Our Form 20-F is filed on the EDGAR section of the United States Securities and Exchange Commission’s web site at www.sec.gov. The MD&A contains certain forward-looking statements such as the Company’s future plans, objectives and goals.All statements, other than statements of historical fact, included herein, including without limitation, statements regarding potential mineralization and resources, exploration results and future plans and objectives of Canplats Resources Corporation (“Canplats” or the “company”) are forward-looking statements that involve various risks and uncertainties.There can be no assurance that such statements will prove to be accurate and actual results and future events could differ materially form those anticipated in such statements.Readers are cautioned not to place undue reliance on these forward-looking statements and information.Except as required under securities legislation, the Company does not undertake to update or re-issue the forward-looking statements and information that may be contained herein, whether as a result of new information, future events or otherwise. FINANCIAL RESULTS Business Overview Canplats is a company focussed on the acquisition, exploration and development of precious and base metal prospects in northern Mexico.The Company’s shares are listed on the TSX Venture Exchange under the symbol CPQ. 2008 Highlights · During the year, the Company completed more than 38,000 meters of drilling in 92 reverse-circulation and 23 diamond drill holes at the Camino Rojo project in Mexico.This drilling program has outlined significant gold-silver-zinc-lead mineralization over 1,300 meters of strike length.The Represa Zone remains open in both strike directions and to depth.An initial resource estimate is expected to be completed this fall. · The Company has acquired additional concessions to the west and southwest of the Camino Rojo property, which expands the total property holdings to approximately 340,000 hectares or more than 1,300 square miles. · In February, the Company completed a $15,750,000 private placement of 7,000,000 units at $2.25 per unit for net proceeds of $14,632,000 after commissions and expenses.Each unit consisted of one common share and one-half common share purchase warrant with an exercise price of $3.00 per warrant for a period of 24 months. Selected Annual Information 2008 2007 2006 $ $ $ Total revenues Nil Nil Nil General exploration (41,000) (129,000) (135,000) General and administrative expenses (3,673,000) (802,000) (213,000) Loss for the year (3,595,000) (872,000) (336,000) Loss per share – basic and diluted (0.07) (0.02) (0.01) Total assets 22,680,000 5,891,000 4,071,000 Total long-term liabilities 910,000 218,000 200,000 Cash dividends declared Nil Nil Nil During the reporting periods, the Company reported no discontinued operations or extraordinary items. Review of Financial Results Fiscal year ended July 31, 2008 compared to year ended July 31, 2007 During the fiscal year ended July 31, 2008, the Company incurred a loss of $3,595,000 ($0.07 per share) compared to a loss of $872,000 ($0.02 per share) for fiscal year ended July 31, 2007. Total expenses for the year increased to $3,714,000 from the $931,000 recorded in the prior year.The major change from prior year was attributed to increase in stock-based compensation, salaries, investor relations and office expenses.Stock-based compensation expense for the year was $2,689,000 compared to $562,000 in the prior year.The increase was attributed to amortization of the fair value of additional stock options granted during the current year, which increased in part as a result of the addition of management and consultants to advance the Camino Rojo project.Salaries expense was $277,000 compared to $61,000 in the prior year.The increase was also related to senior management added during the year.Investor relations expense was $350,000 compared to $89,000 in the prior year.The increase in investor relations expense was due to higher consulting fees, conferences and communication expenditures related to the Company’s expanded exploration activities on the Camino Rojo property.Office expense was $139,000 compared to $14,000 in the prior year as a result of expansion of the Company’s office space to accommodate additional staff during the year. General exploration expenses decreased to $41,000 from $129,000 in the prior year as the Company reduced grass roots exploration and continued to focus on the Camino Rojo project after initial drilling results confirmed significant mineralization.Legal, accounting, and audit fees were $134,000 compared to $34,000 in the prior year.The increase in the current year was related to accruals for higher audit fees and first year compliance with Bill-198 (Ontario) and Sarbanes-Oxley Act of 2002 (United States). Interest income was $158,000 compared to $76,000 in the prior year.The increase in interest income was due to a higher cash balance on hand subsequent to the Company’s $15,750,000 private placement in February 2008.Foreign exchange gain for the year was $64,000 compared to a loss of $17,000 in the prior year.The foreign exchange gain reflects the fluctuation between the Canadian and US dollar exchange rates during the year.Write-down of mineral properties was $103,000 compared to $nil in the prior year.The write-down relates to the Mecatona property in Mexico after the Company determined to allow option agreements underlying a portion of the mineral claims that comprise the Mecatona property to lapse subsequent to year end. 2 Fiscal year ended July 31, 2007 compared to year ended July 31, 2006 During the fiscal year ended July 31, 2007, the Company incurred a loss of $872,000 ($0.02 per share) compared to a loss of $336,000 ($0.01 per share) for fiscal year ended July 31, 2006. Total expenses for the year increased to $931,000 from the $348,000 recorded in the prior year.During the year, 2,040,000 (2006 – nil) stock options were granted to employees, directors and consultants.Stock-based compensation expense for the year was $562,000 (2006 – nil).Without stock-based compensation expense, total expenses in the current year were $369,000, resulting in an increase of $21,000 in 2007 compared to 2006.General exploration expenses decreased to $129,000 from $135,000 in the prior year.The arrangement with G2 Consultants Corporation to provide investor relations services continued throughout fiscal 2007.Investor relations costs for fiscal 2007 were $89,000 compared to $88,000 recorded in the prior year and of the amount expended in fiscal 2007, $48,000 (2006 - $40,000) was paid to G2 Consultants.Listing and filing fees of $10,000 (2006 - $14,000) decreased in the current year due to less financing activity.Professional fees of $34,000 (2006 - $10,000) increased in the current year due to an under-accrual in audit fees for the 2006 year-end as well as higher than expected costs associated to the current year’s audit.Office costs of $14,000 (2006 - $7,000) increased in the current year due to additional mailing costs related to the calling of warrants in accordance with the warrant agreements. Interest income increased to $76,000 in fiscal 2007, compared to $18,000 in fiscal 2006.This increase relates to higher cash balances available for investment and higher interest rates. Selected Quarterly Financial Data (unaudited) 2008 $ 2007 $ Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Total revenues Nil Nil Nil Nil Nil Nil Nil Nil Loss for the quarter (810,000) (1) (583,000) (417,000) (1,785,000) (2) (93,000) (534,000) (3) (154,000) (91,000) Loss per share – basic and diluted (0.01) (0.01) (0.01) (0.04) (0.00) (0.01) (0.00) (0.01) (1) During the first quarter of fiscal 2008, the Company issued 1,620,000 stock options at an exercise price of $0.44.The stock-based compensation expense that was recorded was $348,000. (2) During the fourth quarter of fiscal 2008, the Company issued 410,000 stock options at exercise prices between $4.10 - $4.15.The stock-based compensation expense that was recorded was $1,377,000. (3) During the second quarter of fiscal 2007, the Company issued 2,040,000 stock options at an exercise price of $0.44.The stock-based compensation expense that was recorded was $434,000. Fourth quarter ended July 31, 2008 compared to fourth quarter ended July 31, The loss for the fourth quarter was $1,785,000 ($0.04 per share) compared to a loss of $91,000 ($0.01 per share) in the fourth quarter of the prior year.The increased loss for the quarter over the prior year was mainly due to the non-cash stock-based compensation expense of $1,377,000 compared to $64,000 in the prior year due to new stock options granted during the quarter.A write-down of mineral property for $103,000 was also recorded in the period after the Company determined to allow option agreements underlying a portion of the mineral claims that comprise the Mecatona property to lapse subsequent to year end.Salaries and office expenses also increased as a result of additional senior management hired during the year. 3 FINANCIAL POSITION AND LIQUIDITY A summary and discussion of our cash inflows and outflows for the year follows: Operating Activities Cash used in operating activities was $483,000 compared to $305,000 and $398,000 for the years ending July31, 2007 and 2006, respectively.The increase was mainly attributed to higher operating expenses in the current period including investor relations, salaries, office and administration, partially offset by higher investment income. Financing Activities For the year, the Company completed a $15,750,000 private placement of 7,000,000 units at $2.25 per unit for net proceeds of $14,632,000 after commission and expenses.Each unit consisted of one common share and one-half common share purchase warrant with an exercise price of $3.00 per warrant for a period of 24 months.Net proceeds from the private placement are being used to advance mineral projects in Mexico and for general working capital purposes. A total of $567,000 was raised in fiscal 2008 through the exercise of warrants and options.A summary of the components of the funds raised in 2008 and the two prior years is as follows: 2008 $ 2007 $ 2006 $ Private placement 15,750,000 - 2,030,000 Exercise of stock options 375,000 23,000 6,000 Exercise of warrants 192,000 2,102,000 26,000 16,317,000 2,125,000 2,062,000 Investing Activities A total of $8,475,000 (2007 – $1,173,000) was spent on the Company’s various mineral properties in fiscal 2008.All of the funds were spent on properties in Mexico. The most active exploration program during the year was on the Camino Rojo Property, located in Zecatecas State in north-central Mexico, which accounted for 98% of the total spending.Drilling commenced on the project in November 2007 and has now outlined mineralization at the Represa Zone along a length of 1,300 meters and to a vertical depth exceeding 700 meters.An initial independent resource estimate for the Represa Zone is expected to be completed this fall. Value-added tax receivable increased to $1,115,000 during the year compared to $183,000 in the prior year as a result of increased exploration expenditures at the Camino Rojo property in Mexico. Cash Resources and Liquidity At July 31, 2008, the Company had $7,343,000 (2007 - $2,107,000) in cash and cash equivalents and working capital of $5,825,000 (2007 - $2,049,000).Management has estimated that the Company will have adequate funds from existing working capital to meet its corporate, administrative and property obligations for the coming year.If the Company is to advance or develop its mineral properties further, it will be necessary to obtain additional financing and while it has been successful in the past, there can be no assurance that it will be able to do so in the future. 4 The Company has no contractual obligations other than discretionary mineral property holding and finders fee costs and an office lease (see “Long-Term Contractual Obligations”) ADDITIONAL DISCLOSURES Disclosure Control and Procedures Our management, with the participation of the CEO and CFO, has evaluated the effectiveness of our disclosure controls and procedures (as defined in the rules of the CSA and the SEC) as at July 31, 2008, and has concluded that such disclosure controls and procedures are effective. Internal Control Over Financial Reporting (1) Management is responsible for establishing and maintaining adequate internal control over financial reporting.All internal control systems, no matter how well designed, have inherent limitations and may not prevent or detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. (2) Our management has used the Committee of Sponsoring Organizations of the Treadway Commission (COSO) framework to evaluate the effectiveness of our internal control over financial reporting. (3) As at July 31, 2008, management assessed the effectiveness of our internal control over financial reporting and concluded that such internal control over financial reporting is effective and that there are no material weaknesses in our internal control over financial reporting. (4) PricewaterhouseCoopers LLP, who has audited our consolidated financial statements for the year ended July 31, 2008, has also issued a report on our financial statements and internal controls under the standards of the Public Company Accounting Oversight Board (United States). Changes in Internal Control Over Financial Reporting There have been no changes in our internal control over financial reporting during the year ended July 31, 2008, that have materially affected, or are reasonably likely to affect our internal control over financial reporting. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Significant Changes in Accounting Policies Effective August 1, 2007, the Company adopted the following new accounting standards and related amendments to other standards on financial instruments issued by the CICA.Prior periods have not been restated. 5 Financial Instruments – Recognition and Measurement, Section 3855 These standards requires all financial instruments to be classified into one of the following five categories: held for trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets or other financial liabilities.All financial instruments within its scope, including derivatives, are to be included on the Company’s balance sheet and measured either at fair value or, in certain circumstances when fair value may not be considered most relevant, at cost or amortized cost.Depending on the classification, changes in fair value are to be recognized in the statements of operations and comprehensive income. All held-for-tradingand available-for-sale financial instruments are recorded on the balance sheet at fair value.All other financial instruments will be recorded at cost or amortized cost, subject to impairment reviews.Transaction costs incurred to acquire held-for-trading financial instruments are recorded to the Consolidated Statements of Loss.Transaction costs incurred to acquire all other financial instruments are included in the underlying balance. The Company’s financial instruments include cash and cash equivalents, receivables, accounts payables and accrued liabilities, and amounts due to related parties.Cash and cash equivalents are designated as held-for trading. All other financial instruments are either loans and receivables, or other financial liabilities and are at cost.The fair value of these financial instruments approximates their carrying value due to their short term nature and capacity of prompt liquidation.Therefore, the adoption of Section 3855 and 3861 had noimpact on the Company’s financial statements. Hedges, Section 3865 This standard is applicable when a company chooses to designate a hedging relationship for accounting purposes.The Company currently does not have any hedges. Comprehensive Income, Section 1530 This standard requires the presentation of a statement of comprehensive income and its components.Comprehensive income is the change in our net assets that results from transactions, events and circumstances from sources other than our shareholders and includes items that would not normally be included in net earnings such as unrealized gains or losses on available-for-sale investments.Other comprehensive income includes the holding gains and losses from available-for-sale securities which are not included in net income (loss) until realized.The adoption of Section 1530 has no material impact on the Company’s financial statements. Recent Accounting Pronouncements Capital Disclosures CICA Handbook Section 1535, Capital Disclosures, establishes standards for disclosing information about an entity's capital and how it is managed.Under this standard the Company will be required to disclose the following, based on the information provided internally to the Company's key management personnel: (i) qualitative information about its objectives, policies and processes for managing capital; (ii) summary quantitative data about what it manages as capital; (iii) whether during the period it complied with any externally imposed capital requirements to which it is subject; and (iv) when the company has not complied with such externally imposed capital requirements, the consequences of such non-compliance. This standard is effective for the Company’s interim and annual financial statements beginning on August1,2008. 6 Financial Instruments Disclosures CICA
